                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEBRASKA

NEIL ROBERT BROOKS,

                        Plaintiff,                                    8:19-CV-190

        vs.
                                                                        ORDER
NANCY A. BERRYHILL, Acting
Commissioner of Social Security
Administration;

                        Defendant.


       Federal Rule of Civil Procedure 4(m) provides that “[i]f a defendant is not served within

90 days after the complaint is filed, the court—on motion or on its own after notice to the

plaintiff—must dismiss the action without prejudice against that defendant or order that service be

made within a specified time.” Fed. R. Civ. P. 4(m).

       Plaintiff filed the Complaint on April 30, 2019. Filing 1. More than 90 days have elapsed

since the Complaint was filed. To date, Plaintiff has not requested summons or filed a waiver

indicating that Defendant has been served, nor has Defendant entered a voluntary appearance.

       IT IS THEREFORE ORDERED that Plaintiff shall have until October 15, 2019, to show

cause why this case should not be dismissed pursuant to Federal Rule of Civil Procedure 4(m) or

for want of prosecution. The failure to timely comply with this order may result in dismissal of

this action without further notice.

       Dated this 24th day of September, 2019.
                                                       BY THE COURT:



                                                       ___________________________
                                                       Brian C. Buescher
                                                       United States District Judge
